SMITH, Judge.
Since appellant’s motion for postconviction relief was not under oath as required by Florida Rule of Criminal Procedure *4793.850, the trial court properly denied his motion. Scott v. State, 464 So.2d 1171 (Fla.1985). Appellant may therefore refile his sworn motion alleging, as he did in the present motion, that his plea was involuntary due to his counsel’s erroneous advice as to the consequences of his plea. In the event the trial judge again finds the motion without merit based on the record, the motion may be summarily denied only if the trial judge attaches to his order portions of the record which conclusively demonstrate that appellant is entitled to no relief.
AFFIRMED.
SHIVERS and WENTWORTH, JJ., concur.